N. Smith, J.
I concur fully in the opinion already expressed, that James Goldear had a right to the property in question as tenant by the curtesy.
I am also of opinion that the plaintiffs are barred by an adverse possession under the statute for quieting estates. And here the question is, whether Mary Wood-house, who was a minor when her right of entry first accrued, has only till she is of age and five years after, to pursue her claim; or whether her marrying during minority is to extend the operations of the proviso tó the *308whole extent of coverture, and five years after its ea»h piration.
Had the proviso in the statute been omitted, all natural persons, as well minors and feme coverts as others, would have been barred. The proviso cannot, therefore, be extended beyond its obvious import.
The first inquiry which occurs is, who are the persons within the proviso; and the statute gives the answer. They are those wh®, at the time such right of entry fret accrues, are within the age of twenty-one years, feme coverts, non compos mentis, imprisoned, or beyond the seas.
The next inquiry is, what is the extent of the saving in favour of the persons? and to this the answer is equally explicit. They must take benefit of it within five years next after their full age, discoverture, or coming of sound mind, enlargement out of prison, or coming into this country; and at no time after the said five years.
I cannot doubt for a moment as to the meaning of the legislature, in using these correspondent terms in the different parts of this proviso. They meant, unques? tionably, that a person who was a minor when his or her right of entry first accrued, should have until five years after coming of full age to pursue his or her claim; that a person who was a feme covert at the time her right of entry first accrued, should have five years after discoverture; that the man imprisoned should have five years after enlargement out of prison; the non compos mentis five years after coming of sound mind; and the person beyond seas, five years after returning to this country.
And I cannot believe that it would occur ⅛ the mind of any person, from merely reading the statute, that the legislature could mean to say, that a person who was a minor, when her right ot entry first accrued, should bave until five years after discoverture to pursue her claim;, *309or that one beyond seas should have five years after returning to Ibis country ; or one non comfios mentisfive years after becoming of sound mind. In short, I consider the statute as providing for each disability distinctly from the others, and no disability is provided for at all, except such as exist at the time right of entry first accrues ; though if several disability»" should exist at that time, doubtless the proviso woul^. extend to all; or the one which continued the longest of them.
Were any great evils to be apprehended from adopting what appears to me the plain literal meaning of the statute, it might excite a doubt as to the correctness of my opinion.
But on the most liberal construction of the proviso, a quiet possession of nearly twenty-five years may be interrupted by the dormant claim of a minor. And the claim of a feme covert may exist still longer. And by being an Idiot, or beyond seas, the claim may exist through a whole life. And upon an opposite construction, disability may be ádded to disability to an indefinite extent.
Should any persons still be under disabilities, when the statute is about to attach, their rights may be taken care of by those whose duty it is to see to their interest.
I consider this statute to be one highly beneficial to the community; and should be sorry to see its operation curtailed by any strained construction. No man would feel safe, either in purchasing lands, or in making lasting and beneficial improvements, if a quiet and uninterrupted possession of sixty or a hundred years might be interrupted by some latent claim. Were this, therefore, a new question, I should have no doubt either upon the letter or spirit cf the statute. And this opinion is fully supported by a decision of the court of king’s bench-, in the case of Doe, d. George, v. Jesson. But this court has once decided the other way, and great respect is due to that adjudication. On a doubtful point, I should con*310sider myself bound by it; but as the statute, in nijr ju<%ment’ perfectly plain, I am constrained to say that its obligations are paramount to any precedent, however ⅛ , , respectable.
Brainerd, J.
I thought thát tenancy by the curtesy was the same here as in England; and that seisin in the wife during coverture was, of course, an indispensable requisite. On that ground he dissented to the opinion of the court.
Edmond, J. concurred with N. Smith, J. as to the construction of the statute of limitations; and with Brainerd, J. as to tenancy by the curtesy.
New trial not to be granted.